Case 1:20-cv-04288-AT Document 24 Filed 10/09/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
ANGIE KNOST, LLC, DOC #:
DATE FILED: _ 10/9/2020
Plaintiff,
-against- 20 Civ. 4288 (AT)
LIBERTY ALLIANCE REAL ESTATE ORDER
GROUP LLC.,
Defendant.

 

 

ANALISA TORRES, District Judge:
The initial pretrial conference scheduled for October 15, 2020, is ADJOURNED sine die.
SO ORDERED.

Dated: October 9, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
